Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  December 22, 2016                                                                 Robert P. Young, Jr.,
                                                                                               Chief Justice

  150298                                                                             Stephen J. Markman
                                                                                          Brian K. Zahra
  ________________________________________                                        Bridget M. McCormack
                                                                                        David F. Viviano
  In re Contempt of KELLY MICHELLE DORSEY.                                          Richard H. Bernstein
  _________________________________________                                               Joan L. Larsen,
                                                                                                    Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  v                                                      SC: 150298
                                                         COA: 309269
                                                         Livingston CC Family Division:
                                                         08-012596-DL
  TYLER MICHAEL DORSEY,
           Respondent,
  and
  KELLY MICHELLE DORSEY,
             Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the September 9, 2014
  judgment of the Court of Appeals is again considered and, pursuant to MCR 7.305(H)(1),
  in lieu of granting leave to appeal, we AFFIRM the result reached by the Court of
  Appeals. We agree that MCL 712A.2 gave the Livingston Circuit Court Family Division
  (“family court”) subject matter jurisdiction over the juvenile proceeding in which it
  entered the drug test order underlying the contempt orders. The appellant has mounted a
  collateral attack on that order, asserting that the family court lost subject matter
  jurisdiction because it violated MCL 712A.6. That argument amounts only to a claim
  that the court improperly exercised its subject matter jurisdiction to hear the juvenile
  delinquency case. The appellant’s collateral attack is accordingly barred. See Jackson
  City Bank & Trust Co v Fredrick, 271 Mich 538, 544-545 (1935). We decline to address
  whether this Court should adopt any other exceptions to the general rule barring such
  collateral attacks because, under the circumstances presented in this case, the appellant
  had a meaningful opportunity to appeal the drug test order, and there is no indication that
  her rights could not have been vindicated had she pursued an appeal through the normal
  procedures. We therefore VACATE that part of the Court of Appeals judgment
  addressing whether the family court order for random drug screens constituted an illegal
  search and seizure, because it was unnecessary to decide the case.
                                                                                                               2


       However, the appellee conceded in its first supplemental brief that the appellant
may be entitled to some form of relief. See Rose v Aaron, 345 Mich 613, 615 (1956)
(“We do not think, in view of the circumstances of this case and the provisions of the
lower court’s order, that that court is called upon to protect its dignity by resentencing
defendant for violation of a temporary restraining order improperly entered.”), citing
Holland v Weed, 87 Mich 584, 590 (1891). Given that the appellee conceded the
underlying order was improperly entered, and that enforcement of the contempt orders
has been stayed pending appeal, the Livingston Circuit Court Family Division shall not
be required to enforce the contempt orders on remand.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 22, 2016
       d1214
                                                                             Clerk